Citation Nr: 0303466	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-11 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation higher than 50 percent for 
PTSD from September 13, 2001, on appeal from the initial 
grant of service connection.

(The issues of entitlement to an increased rating for 
service-connected tinea versicolor and entitlement to service 
connection for a skin disorder of the scalp will be the 
subjects of a later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to May 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD and assigned a 30 percent disability evaluation 
effective from May 18, 1998.

In May 2002 the appellant was awarded an increased evaluation 
for his service-connected PTSD, from 30 to 50 percent 
disabling effective from September 13, 2001.

The appellant, his spouse, and his brother appeared at a 
hearing held at the RO on May 3, 1999.  A transcript of that 
hearing has been associated with the record on appeal.

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for service-connected 
tinea versicolor and entitlement to service connection for a 
skin disorder of the scalp pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903 
(2002).  After providing the notice and reviewing any 
response to the notice from the appellant or his 
representative, the Board will prepare a separate decision 
addressing these issues.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Since the effective date of the grant of service 
connection, the appellant's service-connected PTSD has been 
manifested by depressed mood, anxiety, chronic sleep 
impairment, suspiciousness, avoidance of others, workaholism, 
an inability to adapt to stressful circumstances, impaired 
concentration, disturbances of mood, and difficulty in 
establishing and maintaining effective relationships.


CONCLUSIONS OF LAW

The criteria for a 50 percent disability rating, and no 
higher, for PTSD were met as of the time of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1998 the appellant was examined by a VA social 
worker.  He reported memories and stress from his experiences 
in Vietnam.  He explained that they had improved after he 
returned from Vietnam but had begun to worsen recently.  He 
had difficulty falling asleep and having realistic 
nightmares.  According to his spouse, he spoke, jumped, and 
perspired in his sleep.  His mood was sad.  His symptoms 
included isolation and withdrawal, decreased concentration 
and memory, guilt, startle response, hypervigilance, trust 
issues, and a quick temper.  He reported no suicidal 
ideation.  He reported homicidal ideation at times.  A 
neighbor had been destroying his property.  The appellant had 
engaged the police with no results; therefore, he had 
developed plans to ambush the neighbor.  The appellant's 
spouse had been successful in defusing his anger toward the 
neighbor.  The appellant had been married to his current 
spouse for ten years.  He had a prior marriage, which had 
ended in divorce.  He had five children.  He worked for the 
United States Postal Service.  He was alert, cooperative, 
soft-spoken, casually dressed, and neat in his appearance.  
His thoughts were organized.  He made good eye contact.  He 
appeared distressed emotionally when discussing Vietnam.  
Subsequently, the appellant was examined by a psychiatrist.  
The appellant reported chronic sleep problems with poor sleep 
and intrusive memories.  His spouse reported nocturnal 
sweats, exaggerated startle on arousal from sleep, and 
irritability.  He denied homicidal ideation regarding his 
neighbor with whom he was having difficulty.  He was socially 
withdrawn and described some startles at work related to 
noises.  He had been referred for treatment by a co-worker 
who had had good response to treatment.  He slept two to 
three hours per night.  He reported depressed mood, 
occasional crying spells, some concentration problems, and 
some guilt and remorse.  The physician diagnosed depression 
versus PTSD.  Treatment records through September 1998 show 
that the appellant's symptoms continued as he was placed on 
and adjusted to medication.

At a May 1999 hearing, the appellant stated that he had daily 
flashbacks of his Vietnam experiences.  He stated that he did 
not trust people and found it difficult to be around other 
people.  He was employed at by the United States Postal 
Services.  Loud noises at work provoked a startle response 
from him.  He had missed approximately 15 days from work 
during the previous 12 months because he was unable to deal 
with stress from work.  He stated that he did not sleep well 
and that his relationship with his spouse was affected by his 
symptoms.  The appellant's spouse testified that the 
appellant slept restlessly and that he had an exaggerated 
startle reaction.  He perspired profusely at night.  He did 
not spend time around people with whom he was unfamiliar, and 
he was irritable.  The appellant's brother testified that the 
appellant had an exaggerated startle reaction and that he 
occasionally seemed withdrawn.

At a June 1999 VA examination, the appellant reported that he 
was not currently receiving any mental health treatment.  The 
examiner reviewed the appellant's claims folder.  The 
appellant described his current level of functioning as "not 
good."  He explained that he tended to dwell on his military 
experiences.  He reported having nightmares almost every 
night.  He awakened scared and sweaty from the nightmares.  
He reported numerous intrusive thoughts about his experiences 
in the Vietnam War.  He did not like being in crowds.  He did 
not often go to restaurants.  He went to a large store only 
occasionally.  He had been married for 11 years to his second 
spouse.  He said that they got along fairly well together 
because she did not "bug" him.  He had worked as a mail 
handler for the previous twenty years.  He said that his only 
significant problem at work was an exaggerated startle 
response.  When he was not at work, he spent his time 
cleaning his house, working in his yard, or polishing his 
shoes.  He had one friend, whom he visited occasionally.  He 
was casually groomed.  He conversed readily with the 
examiner.  He was fully cooperative and gave no reason to 
doubt any of the information that he provided.  He appeared 
quite anxious during the examination, but eye contact was 
generally good.  Speech was within normal limits with regard 
to rate and rhythm.  The predominant mood was one of anxiety, 
and affect was appropriate to content.  The appellant's 
thought processes and associations were logical and tight.  
Neither loosening of associations nor confusion was noted.  
No gross impairment in memory was observed, and the veteran 
was oriented in all spheres.  Hallucinations were not 
complained of, and no delusional material was noted.  The 
appellant's insight was adequate, as was his judgment.  He 
denied suicidal ideation.  He reported homicidal ideation by 
history.  The examiner diagnosed PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 51.

In January 2000 the appellant reported for an individual 
therapy session for the first time in several months.  He was 
neatly groomed and dressed.  His affect was constricted, and 
his mood was anxious.  He reported having nightmares that 
upset him greatly three to four times per week.  He reported 
no suicidal or homicidal ideation.  He was referred to group 
therapy.

Records from the appellant's group therapy sessions dated 
from January 2000 to March 2002 show that the appellant 
attended the sessions and listened attentively but did not 
speak much.  He was soft-spoken.  He was always appropriately 
dressed and groomed.  There were no suicidal or homicidal 
ideations.  His insight and judgment were fair to good.  Some 
of the discussions did make him quite anxious.  His symptoms 
included nightmares, a startle response, and difficulty being 
close to members of his family, including his grandchildren.

At an April 2002 VA PTSD examination, the appellant reported 
that he was being followed through the VA mental hygiene 
clinic.  The examiner reviewed the appellant's claims folder.  
The appellant began the examination by stating that he was 
not doing well.  He complained of nightmares and dreams.  He 
stated that the nightmares sometimes occurred twice per 
night.  He awakened feeling miserable from the nightmares, 
and he was usually unable to return to sleep.  He usually 
slept for only three to three and one-half hours per night.  
He reported numerous intrusive thoughts about war.  He 
reported that he was easily startled by sounds such as 
backfire.  He avoided crowds.  He generally did not dine in 
restaurants.  If he had to go to a large store, he waited 
until 2:00 a.m. or 3:00 a.m. in order to avoid crowds.  He 
had been married to his second spouse for 14 years.  They got 
along well because they slept in separate rooms.  The 
appellant stated that they were somewhat close.  He continued 
to work for the United States Postal Service.  He had been 
employed for 22 years.  He was bothered by loud noises.  He 
usually worked by himself.  When he was not at work, he was 
sitting around at home or walking around his yard.  He 
visited no one.  He was casually groomed.  He conversed 
readily with the examiner.  He was fully cooperative.  Eye 
contact was virtually nonexistent, and the appellant's head 
was bowed down during much of the examination.  He appeared 
rather dysphoric.  Speech was within normal limits with 
regard to rate and rhythm.  The predominant mood was one of 
depression.  Affect was constricted.  The appellant's thought 
processes and associations were logical and tight.  No 
loosening of association was noted.  No confusion was noted.  
The appellant was oriented in all spheres.  He did not know 
the exact date.  Memory impairment was noted.  Hallucinations 
were not complained of, and no delusional material was noted.  
The appellant's insight and judgment were adequate.  He 
reported suicidal ideation but denied intent.  He reported 
homicidal ideation by history.  The examiner diagnosed 
chronic PTSD and assigned a GAF score of 41.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a May 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim.  In a March 15, 2002 letter, the RO also informed 
the appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the letter and SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, medical records from 
Little Rock, Arkansas VA Medical Center have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided examination in June 
1999 and April 2002.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned his PTSD.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126, 132.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

In the August 1999 Statement of the Case (SOC) provided to 
the appellant, the RO evaluated all the evidence of record in 
determining the proper evaluation for the appellant's 
service-connected disability.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 30, 50, 70 
and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2002).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2002).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2002).

The medical evidence shows that the appellant has been 
assigned GAF scores of 41 and 51 based upon his impairment 
from PTSD.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

The reports of VA examinations and outpatient treatment of 
the appellant present a clear, consistent picture of the 
appellant's level of disability from PTSD since the effective 
date of the grant of service connection.  According to these 
reports, the appellant has symptoms such as depressed mood, 
anxiety, chronic sleep impairment, suspiciousness, avoidance 
of others, workaholism, an inability to adapt to stressful 
circumstances, impaired concentration, disturbances of mood, 
and difficulty in establishing and maintaining effective 
relationships.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 50 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2002).

The appellant's most significant symptoms are his chronic 
sleep impairment, his disturbances of mood, and his 
difficulty in establishing and maintaining effective 
relationships.  Although the appellant has more symptoms that 
mirror the criteria for a 30 percent disability rating, two 
of the appellant's three most pervasive symptoms match the 
criteria for a 50 percent disability rating.  Further, the 
appellant's chronic sleep impairment is of such severity-
limiting him to approximately three hours of sleep per 
night-as to impair him as much as symptoms listed under the 
criteria for a 50 percent disability rating.  The appellant 
does not have close relationships other than with his spouse.  
He is withdrawn socially.  He has been successfully employed 
for many years but does not appear to have been promoted and 
reports that he has only limited contact with others when he 
works.  Because of the effect of these symptoms, the 
appellant's overall disability picture more nearly 
approximates the criteria for a 50 percent disability rating 
than a 30 percent disability rating.

The evidence is at least in equipoise as to whether the 
appellant is entitled to a 50 percent disability rating prior 
to September 13, 2001; therefore, a 50 percent disability 
rating is warranted.  The preponderance of the evidence is, 
however, against the assignment of a disability rating 
greater than 50 percent for any period since the effective 
date of the grant of service connection for PTSD.  The 
appellant does not meet any of the criteria for a rating of 
70 percent or higher.  For example, there is no evidence in 
the record of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships; gross impairment of thought 
processes or communication; delusions or hallucinations; 
grossly inappropriate behavior; inability to perform 
activities of daily living; danger of hurting himself or 
others; disorientation to time or place, or memory loss for 
names of himself or close relative or his occupation.  In the 
past the appellant has repeated denied suicidal ideation.  At 
the April 2002 VA examination the veteran indicated that he 
had some suicidal ideation, but that it was without 
intention.  Although he has been noted to be soft-spoken, his 
speech has been consistently relevant and logical.  Although 
he has symptoms of anxiety and depressed mood, he has been 
able to maintain both his employment and his successful 
marriage to his second spouse.  The appellant has some 
irritability, but there is no evidence of unprovoked 
irritability with periods of violence.  He has consistently 
be groomed and dressed appropriately.  A GAF score assigned 
in April 2002 suggests that the appellant experiences 
symptoms of greater severity, which would be consistent with 
a 70 percent evaluation; however, neither the report of that 
examination nor the other evidence in the records supports a 
finding that the appellant's symptoms are so severe.  
Accordingly, the Board finds that probative value of that 
unsupported GAF score to be minimal.  The Board also notes 
that the evidence of record reveals that the veteran is 
employed at present and has held employment at the same job 
for many years.  In order to evaluate the veteran's PTSD as 
70 percent disabling, it is required that his disability more 
nearly approximate the criteria for that rating than for the 
lower rating.  Because the appellant meets none of these 
criteria for a 70 percent or higher disability evaluation, a 
higher rating is not warranted.

The evidence supports a rating of 50 percent, but no higher, 
for PTSD under Diagnostic Code 9411, at any time since the 
effective date of the grant of service connection for PTSD.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence did 
not create a reasonable doubt regarding the level of his 
disability from PTSD for any period since the effective date 
of the grant of service connection.  


ORDER

Entitlement to a 50 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD), prior to September 
13, 2001, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to a disability rating greater than 50 percent 
for PTSD, from September 13, 2001, is denied.


	                        
____________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


